

115 HR 6772 IH: Historically Black Colleges and Universities (HBCUs) Homeland Security Partnerships Act
U.S. House of Representatives
2018-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6772IN THE HOUSE OF REPRESENTATIVESSeptember 12, 2018Mr. Thompson of Mississippi (for himself, Ms. Norton, Mr. Bishop of Georgia, Mr. Hastings, Ms. Jackson Lee, Mr. Butterfield, Mr. Cleaver, Mr. Al Green of Texas, Mr. Johnson of Georgia, Mr. Carson of Indiana, Ms. Fudge, Ms. Bass, Mr. Richmond, Mrs. Watson Coleman, Ms. Wilson of Florida, Mr. Payne, Mrs. Beatty, Mr. Jeffries, Ms. Clarke of New York, Ms. Kelly of Illinois, Mr. Evans, Mr. Lawson of Florida, Mr. Brown of Maryland, Mr. Lewis of Georgia, Mr. Clyburn, Mr. Veasey, Ms. Lee, and Mr. McEachin) introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committee on Small Business, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo strengthen partnerships between historically Black colleges and universities and
			 minority-serving institutions and the Department of Homeland Security, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Historically Black Colleges and Universities (HBCUs) Homeland Security Partnerships Act. 2.Department-wide strategy for enhanced partnerships with historically Black colleges and universities and minority-serving institutionsNot later than 90 days after the date of the enactment of this Act, the Secretary, acting through the Under Secretary for Strategy, Policy, and Plans of the Department, shall—
 (1)issue a Department-wide strategy to enhance partnerships with historically Black colleges and universities and minority-serving institutions that includes yearly goals through fiscal year 2023; and
 (2)require the head of each component of the Department to— (A)not later than 150 days after the date of the issuance under paragraph (1) of the Department-wide strategy, develop a component-specific action plan to implement such strategy; and
 (B)beginning on the date that is one year after the date of such issuance, monitor and report to the Secretary regarding progress on such implementation.
 3.Enhancement of research and development partnershipsThe Under Secretary for Science and Technology of the Department shall seek to enhance partnerships with historically Black colleges and universities and minority-serving institutions with respect to administering the primary research and development activities of the Department by, among other things—
 (1)encouraging the participation of such colleges, universities, and institutions in the research, development, testing, and evaluation programs and activities of the Department;
 (2)facilitating partnerships between such colleges, universities, and institutions and private sector stakeholders, national laboratories, and other academic institutions in areas important to homeland security; and
 (3)distributing funds through Science and Technology Directorate grants, cooperative agreements, and contracts to such colleges, universities, and institutions for enhancements in areas important to homeland security.
 4.Career opportunities partnershipsNot later than 120 days after the date of the enactment of this Act, the Secretary, acting through the Chief Human Capitol Officer of the Department, shall make available to historically Black colleges and universities and minority-serving institutions a current list of internship, fellowship, scholarship, and recruitment opportunities within the Department for students and recent graduates of such colleges, universities, and institutions.
		5.Opportunities for 8(a) program partnerships
 (a)In generalNot later than 90 days after the date of the enactment of this Act, the Administrator of the Small Business Administration shall publish eligibility criteria on how historically Black colleges and universities and minority-serving institutions may qualify to participate in Federal acquisitions authorized pursuant to section 8(a) of the Small Business Act (15 U.S.C. 637(a); Public Law 85–536).
 (b)Department actionsUpon publication of eligibility criteria in accordance with subsection (a), the Secretary shall disseminate information to historically Black colleges and universities and minority-serving institutions regarding—
 (1)how to establish such eligibility; and (2)current and future opportunities to participate in Federal acquisitions authorized pursuant to section 8(a) of the Small Business Act.
				6.Annual report
 (a)Annual reportNot later than December 31, 2019, and annually thereafter through 2025, the Secretary shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the efforts of the Department to partner with historically Black colleges and universities and minority-serving institutions to carry out this Act.
 (b)Reporting requirementsThe annual reports required under subsection (a) shall include the following: (1)A list of awards, including the cor­re­spond­ing monetary value for each such award, to historically Black colleges and universities and minority-serving institutions, disaggregated by grant, contract, cooperative agreement, and other research development test and evaluation activity, initiative, and program.
 (2)A description of how the Department is partnering with historically Black colleges and universities and minority-serving institutions under the programs referred to in sections 3 and 5, and how such programs have helped such colleges, universities, and institutions participate in acquisitions with the Department.
 (3)A summary of outreach efforts to historically Black colleges and universities and minority-serving institutions, and an identification of any Department programs and initiatives in which such colleges, universities, and institutions are under-represented among institutions of higher education.
 (4)A description of the status of efforts made by the Department pursuant to sections 2 and 4, including—
 (A)for section 2, Department-wide goals pursuant to the Department-wide strategy to enhance partnerships with historically Black colleges and universities and minority-serving institutions under such section, and the status of efforts to implement action plans throughout the Department to carry out such strategy; and
 (B)for section 4, participation rates in each internship, fellowship, scholarship, and recruitment opportunity referred to in such section, listed by historically Black college and university and minority-serving institution so participating.
 7.DefinitionsIn this Act: (1)DepartmentThe term Department means the Department of Homeland Security.
 (2)Historically Black colleges and universitiesThe term historically Black colleges and universities means a part B institution described in section 322(2) of the Higher Education Act of 1965 (20 U.S.C. 1061(2)).
 (3)Institution of higher educationThe term institution of higher education has the meaning given such term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
 (4)Minority-serving institutionsThe term minority-serving institutions means an institution of higher education described in section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a)).
 (5)SecretaryThe term Secretary means Secretary of Homeland Security. 